Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments in a scheduled interview to move the instant application in a Condition for Allowance.  Possible considerations would be to incorporate subject matter directed towards some or all allowable subject matter.  Furthermore, adding limitations directed towards compression rations is disclosed in prior art TALTY et al. (Pub. No:  US 2020-0110161), and would not further allowance if proposed in a potential amendment.  

CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-16 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-16, a photodetector array configured to generate considered to read on Fig. 2 unit 15; a communication interface configured to transmit considered to read on Fig. 2 system controller 23. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TALTY et al. (Pub. No:  US 2020-0110161) in view of KIKKERI SHIVADATTA et al. (Pub. No:  US 2017-03189068).

As per Claim 1 TALTY discloses A Light Detection and Ranging (LIDAR) system, comprising (Figs. 1-5, 11-12 [Abstract]): 
a LIDAR receiver comprising (Figs. 1-5, 11-12 [Abstract]): a photodetector array configured to generate a plurality of electrical signals based on receiving a reflected light beam (Figs. 1-5, 11-12 photodetector [Abstract] [0004-0008] beam 104 and array photodetector 216a-b [0027-0030] [0035-0037] [0058]); 
a receiver circuit including a plurality of readout channels configured to read out the plurality of electrical signals from the photodetector array and a plurality of multibit analog-to-digital converters (ADCs) (Figs. 1-5, 11-12 photodetector [Abstract] channels and plurality of ADCs [0004-0008] array photodetector 216a-b for at least a two bit encoder [0027-0030] [0035-0037] [0055-0058]), wherein each of the plurality of readout channels includes a different one of the plurality of multibit ADCs (Figs. 1-5, 11-12 [Abstract] plurality of encoders [0004-0008] [0027-0030] [0035-0037] [0055-0058]),  and each of the plurality of multibit ADCs is configured to convert at least one of the plurality of electrical signals into an ADC data sample such that the plurality of multibit ADCs generate a sequence of ADC data samples (Figs. 1-5, 11-12 [Abstract] channels plurality of ADCs [0004-0008] 216a-b for at least a two bit encoder [0027-0030] [0035-0037] sequence data [0055-0058])
TALTY does not disclose but KIKKERI SHIVADATTA discloses an encoder coupled to the plurality of readout channels and configured to receive the sequence of ADC data samples and generate a compressed data packet based on the sequence of ADC data samples (Figs. 1 -3, 7-8 encoder for ADC data samples – sequence of data [0018-0020] to the compressed data packets [0030] [0035] [0083]); and a communication interface configured to transmit the compressed data packet (Figs. 1 -3, 7-8 transmitted in packets [0018-0020] [0027-0030] [0035])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an encoder coupled to the plurality of readout channels and configured to receive the sequence of ADC data samples and generate a compressed data packet based on the sequence of ADC data samples; and a communication interface configured to transmit the compressed data packet as taught by KIKKERI SHIVADATTA into the system of TALTY because of the benefit taught by KIKKERI SHIVADATTA to disclose the additional steps of encoding and transmitting sampled converted data in addition to performing similar tasks of TALTY which is directed towards sampled sequenced data in an LIDAR environment and would benefit from the additional features and steps in a related field as a natural extension of related system improvements.

As per Claim 2 TALTY discloses The LIDAR system of claim 1, wherein: the sequence of ADC data samples includes a plurality of subsequent ADC samples that are subsequent (Figs. 1-5, 11-12 [Abstract] channels plurality of ADCs [0004-0008] 216a-b for at least a two bit encoder [0027-0030] [0035-0037] sequence data [0055-0058])
TALTY does not disclose but KIKKERI SHIVADATTA discloses an initial ADC sample, and the compressed data packet comprises a plurality of data units including an initial data unit and a plurality of delta data units subsequent to the initial data unit (Figs. 1 -3, 7-8 encoder for ADC data samples [0018-0020] to the compressed data packets [0030] initial and delta change in value data  [0035-0039] initial starting samples [0082-0084] [0086-0087]), wherein the initial data unit stores the initial ADC sample (Figs. 1 -3, 7-8 initial sample values [0032-0039] [0082-0084] [0086-0087]) (The motivation that applied in Claim 1 applies equally to Claim 2).
As per Claim 16 TALTY discloses The LIDAR system of claim 2, further comprising: 
TALTY does not disclose but KIKKERI SHIVADATTA discloses a system controller configured to receive the compressed data packet from the communication interface, wherein the system controller includes a decoder configured to derive the sequence of ADC data samples from the plurality of data units of the compressed data packet (Figs. 1 -3, 7-8 processing unit 106 overall control - encode and decoder 116 ADC data samples [0018-0020] compressed packets of samples [0030-0039] [0060-0064] [0082-0084]) (The motivation that applied in Claim 1 applies equally to Claim 16).


As per Claim 17 TALTY discloses A method for Light Detection and Ranging (LIDAR) data, the method comprising (Figs. 1-5, 11-12 [Abstract]): 
generating, by a photodetector array, a plurality of electrical signals based on receiving a reflected light beam (See said analysis for Claim 1); reading out the plurality of electrical signals from the photodetector array using a plurality of readout channels, each comprising a different multibit analog-to-digital converter (ADC) of a plurality of multibit ADCs (See said analysis for Claim 1); 
converting, by the plurality of multibit ADCs, the plurality of electrical signals into a plurality of ADC data samples that make up a sequence of ADC data samples (See said analysis for Claim 1); 
TALTY does not disclose but KIKKERI SHIVADATTA discloses encoding data (See said analysis for Claim 1); and encoding the sequence of ADC data samples to generate a compressed data packet (See said analysis for Claim 1).

As per Claim 18 TALTY discloses The method of claim 17, wherein: 
the sequence of ADC data samples includes a plurality of subsequent ADC samples that are subsequent (See said analysis for Claim 2)
 TALTY does not disclose but KIKKERI SHIVADATTA discloses an initial ADC sample, and the compressed data packet comprises a plurality of data units including an initial data unit and a plurality of delta data units subsequent to the initial data unit, wherein the initial data unit stores the initial ADC sample (See said analysis for Claim 2).

Allowable Subject Matter
Claims 3-15, 19-20 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3-15, 19-20 is/are allowed.  The following is an examiner’s statement of reasons for allowance:

As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 2, wherein each of the plurality of delta data units stores a difference between two different adjacent ADC samples of the sequence of ADC data samples" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 3, wherein: the plurality of subsequent ADC samples includes a first subsequent ADC sample adjacent to the initial ADC sample, and the plurality of delta data units include a first delta data unit adjacent to the initial data unit, and the encoder is configured to calculate a first delta value based on a difference between the first subsequent ADC sample and the initial ADC sample, and store the first delta value in the first delta data unit" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 4, wherein the encoder is configured to calculate first delta value by subtracting the first subsequent ADC sample from the initial ADC sample" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 4, wherein: the plurality of subsequent ADC samples includes a second subsequent ADC sample adjacent to the first subsequent ADC sample, and the plurality of delta data units include a second delta data unit adjacent to the first delta data unit, and the encoder is configured to calculate a second delta value based on a difference between the first subsequent ADC sample and the second subsequent ADC sample, and store the second delta value in the second delta data unit" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 6, wherein the encoder is configured to calculate second delta value by subtracting the second subsequent ADC sample from the first subsequent ADC sample" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 2, wherein: the encoder includes a first counter that increments and stores a first counter value that corresponds to one of the plurality of subsequent ADC samples and to one of the plurality of delta data units, and the encoder is configured to calculate a delta value for a delta data unit that corresponds to the first counter value by calculating a difference between a subsequent ADC sample that corresponds to the first counter value and an ADC sample of the sequence of ADC data samples that precedes and is adjacent to the subsequent ADC sample that corresponds to the first counter value" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 8, wherein the encoder includes a comparator configured to compare the delta value to a delta overshoot threshold, wherein, on a condition that the delta value is greater than the delta overshoot threshold, the encoder is configured to store a full bitwidth of the delta value in the delta data unit that corresponds to the first counter value, and wherein on a condition that the delta value is equal to or less than the delta overshoot threshold, the encoder is configured to store a reduced bitwidth of the delta value in the delta data unit that corresponds to the first counter value" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 9, wherein the overshoot threshold is based on a bitwidth of the plurality of multibit ADCs and a compression ratio variable" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 11 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 9, wherein the compressed data packet includes a packet header comprising an overshoot counter field, wherein the encoder includes a second counter that increments and stores a second counter value that corresponds to a total number of detected delta overshoots, wherein the encoder stores the second counter value in the overshoot counter field, and wherein on the condition that the delta value is greater than the delta overshoot threshold, the encoder is configured to increment the second counter" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 11, wherein on the condition that the delta value is greater than the delta overshoot threshold, the encoder is configured to store the first counter value in a pointer field of the packet header" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 2, wherein: the plurality of subsequent ADC samples includes a first subsequent ADC sample adjacent to the initial ADC sample, and the plurality of delta data units include a first delta data unit adjacent to the initial data unit, and the encoder is configured to: calculate a first delta value based on a difference between the first subsequent ADC sample and the initial ADC sample, compare the first delta value to a delta overshoot threshold, on a condition that the first delta value is greater than the delta overshoot threshold, store a full bitwidth of the first delta value in the first delta data unit, and on a condition that the first delta value is equal to or less than the delta overshoot threshold, store a reduced bitwidth of the first delta value in the first delta data unit" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 13, wherein: the compressed data packet includes a packet header comprising an overshoot counter field, the encoder includes a second counter that increments and stores a second counter value that corresponds to a total number of detected delta overshoots, the encoder stores the second counter value in the overshoot counter field, and on the condition that the first delta value is greater than the delta overshoot threshold, the encoder is configured to increment the second counter and store the first counter value in a pointer field of the packet header" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 15 the prior art of record either alone or in reasonable combination fails to teach or suggest “The LIDAR system of claim 13, wherein: the plurality of subsequent ADC samples includes a second subsequent ADC sample adjacent to the first subsequent ADC sample, and the plurality of delta data units include a second delta data unit adjacent to the first delta data unit, and the encoder is configured to: calculate a second delta value based on a difference between the first subsequent ADC sample and the second subsequent ADC sample, compare the second delta value to the delta overshoot threshold, on a condition that the second delta value is greater than the delta overshoot threshold, store a full bitwidth of the second delta value in the second delta data unit, and on a condition that the second delta value is equal to or less than the delta overshoot threshold, store a reduced bitwidth of the second delta value in the second delta data unit" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 19 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 18, wherein encoding the sequence of ADC data samples comprises: calculating a difference between different adjacent pairs of ADC samples of the sequence of ADC data samples to derive a corresponding delta value for each of the plurality of delta data units; comparing each corresponding delta value to a delta overshoot threshold; on a condition that the corresponding delta value is greater than the delta overshoot threshold, storing a full bitwidth of the corresponding delta value that corresponds to a delta data unit in the delta data unit; and on a condition that the corresponding delta value is equal to or less than the delta overshoot threshold, storing a reduced bitwidth of the corresponding delta value in the delta data unit" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 20 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 19, further comprising: on the condition that the corresponding delta value is greater than the delta overshoot threshold: incrementing a counter value of a delta overshoot counter indicating a total number of detected delta overshoots; storing the counter value in an overshoot counter field of a packet header of the compressed data packet; and storing a position value of the delta data unit at which a detected delta overshoot occurred in a pointer field of the packet header" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


For Claims 3-9, 11-15, 19-20, the closest prior art of record TALTY et al. (Pub. No:  US 2020-0110161), alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  TALTY only discloses LIDAR that contains a photodetector array for receiving a reflected light beam and a plurality of multibit ADCs for a plurality of channels to convert using the ADCs into a sequence of data samples.

As per Claim 10, said claim is disclosed in TALTY et al. (Pub. No:  US 2020-0110161) and would be rejected but for the dependence on allowable Claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481